Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with ALI ASSAR on 09/09/2021.
The application has been amended as follows: 

1. (Canceled)

2. (Canceled)

3. (Canceled)


4. (Previously Presented) A method of a UE (User Equipment), comprising: 
maintaining at least one serving beam in a serving cell; 
determining, during a Discontinuous Reception (DRX) inactive time, whether the at least one serving beam is valid when uplink data is available for transmission, wherein the DRX inactive time is a time other than a DRX active time when DRX is configured and the DRX active time includes a time while an on-duration timer is 
responsive to determining that the at least one serving beam is not valid during the DRX inactive time: 
selecting, by the UE, a specific beam of the serving cell and transmitting a request for uplink resource via the specific beam during the DRX inactive time.


5. (Original) The method of claim 4, wherein the UE selects the specific beam. based on beam reference signal measurement.

6. (Canceled)

7. (Previously Presented) The method of claim 4, wherein the beam feedback procedure is used to report beam measurement result to the serving cell.

8. (Original) The method of claim 4, wherein the request is a random access preamble.

9. (Previously Presented) The method of claim 4, wherein the UE performs measurement on the at least one serving beam to determine whether the at least one serving beam is valid or not.



11. (Previously Presented) The method of claim 4, wherein the DRX active time includes at least one of: 
the time while a DRX inactivity timer or a DRX retransmission timer or a Medium Access Control (MAC) contention resolution timer is running, 
the time while a scheduling request is sent on Physical Uplink Control Channel (PUCCH) and is pending, or 
the time while a Physical Downlink Control Channel (PDCCH) indicating a new transmission addressed to Cell Radio Network Temporary Identifier (C-RNTI) of a MAC entity has not been received after successful reception of a Random Access Response for a preamble not selected by the MAC entity.

12. (Original) The method of claim 4, wherein the UE transmits the request via the at least one serving beam if the at least one serving beam is valid.

13. (Canceled)

14. (Canceled)

15. (Canceled)

16. (Canceled)

17. (Canceled)

18. (Canceled)

19. (Canceled)

20. (Canceled)

21. (Canceled)

22. (Previously Presented) A User Equipment (UE), comprising: 
a control circuit; 
a processor installed in the control circuit; and 
a memory installed in the control circuit and operatively coupled to the processor; 
wherein the processor is configured to execute a program code stored in the memory to: 
maintain at least one serving beam in a serving cell; 
determine, during a Discontinuous Reception (DRX) inactive time, whether the at least one serving beam is valid when uplink data is available for transmission, wherein the DRX inactive time is a time other than a DRX active time when DRX is configured and the DRX active time includes a time while an on-duration timer is running, and wherein a beam feedback procedure is not performed during the DRX inactive time; and 

select a specific beam of the serving cell and transmit a request for uplink resource via the specific beam during the DRX inactive time.

23. (Previously Presented) The UE of claim 22, wherein the UE selects the specific beam based on beam reference signal measurement.

24. (Canceled)

25. (Previously Presented) The UE of claim 22, wherein the beam feedback procedure is used to report beam measurement result to the serving cell.

26. (Previously Presented) The UE of claim 22, wherein the request is a random access preamble.

27. (Previously Presented) The UE of claim 22, wherein the UE performs measurement on the at least one serving beam to determine whether the at least one serving beam is valid or not.

28. (Canceled)


the time while a DRX inactivity timer or a DRX retransmission timer or a Medium Access Control (MAC) contention resolution timer is running, 
the time while a scheduling request is sent on Physical Uplink Control Channel (PUCCH) and is pending, or 
the time while a Physical Downlink Control Channel (PDCCH) indicating a new transmission addressed to Cell Radio Network Temporary Identifier (C-RNTI) of a MAC entity has not been received after successful reception of a Random Access Response for a preamble not selected by the MAC entity.

30. (Previously Presented) The UE of claim 22, wherein the UE transmits the request via the at least one serving beam if the at least one serving beam is valid.


Allowable Subject Matter
Claims 4, 5, 7-9, 11, 12, 22, 23, 25-27, 29, 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 4, 22, R1-1610405 teaches a method of a UE (User Equipment), comprising: 
maintaining at least one serving beam in a serving cell  (page 2 section 2 observation 2, strongest beam serving the UE); 
(page 2 section 2 observation 2, when UE determines the beam change from DL signals when it wakes up from the DRX, the UE would indicate to network which beam could be used the NW to best reach the UE. E.g., this could involve measurement event triggering and reporting through scheduling request procedure by the UE); and 
responsive to determining that the at least one serving beam is not valid during the DRX time (page 2 section 2 observation 2, when UE determines the beam change from DL signals when it wakes up from the DRX): 
selecting, by the UE, a specific beam of the serving cell (page 2 section 2 observation 2, the UE would indicate to network which beam could be used the NW to best reach the UE. E.g., this could involve measurement event triggering and reporting through scheduling request procedure by the UE); and 
transmitting a request for uplink resource via the specific beam during the DRX time (page 2 section 2 observation 2, the UE would indicate to network which beam could be used the NW to best reach the UE. E.g., this could involve measurement event triggering and reporting through scheduling request procedure by the UE).
R2-168816 teaches determining, during a Discontinuous Reception (DRX) inactive time, whether the at least one serving beam is valid (fig. 5, section 3, “in order for a NR UE to successfully receive and decode DL beamformed control signal, UE should perform beam management even during the C-DRX operations”), wherein the DRX inactive time is a time other than a DRX active time when DRX is configured (fig. 5, section 3, Sleep Duration with early wakeup) and the DRX active time includes a time while an on-duration timer is running (fig. 5, section 3, ON Duration), and wherein a beam feedback procedure is not performed during the DRX inactive time (fig. 5, section 3.2, C-DRX, beam measurement, reporting, switching during ON Duration);

AHN et al. (US 20130242833) teaches transmitting a request for uplink resource via the specific beam during the DRX inactive time (par. 196, the scheduling request operation, the scheduling request may be permitted even during the DRX non-active time).

However, it would have not been obvious for one of ordinary skill in the art to combine the references to teach or make obvious the claims as a whole. 

Claims 5, 7-9, 11, 12, 23, 25-27, 29, 30 are allowed because of the dependency on the allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.